Case 3:19-cv-04238-MMC Document 1-5 Filed 07/23/19 Page 1 of 5




                EXHIBIT E
                    Case 3:19-cv-04238-MMC Document 1-5 Filed 07/23/19 Page 2 of 5

Contact
                                     Guillaume Séjourné
www.linkedin.com/in/                 Manager, Training & Technical Publications at Vade Secure
guillaumesejourne (LinkedIn)         Paris Area, France
www.prismadoc.fr (Personal)
abcbluesandsoul.com/default.aspx
(Other)                              Summary
                                     Key skills: Documentation Engineering, XML and DITA
Top Skills
                                     Documentation, Continuous Documentation Integration, Big Data
Technical Writing
                                     processing, Real-Time Data Analytics, Automation
XML
Technical Communication

                                     Experience
Languages
French                               Vade Secure
English                              Manager, Technical Publications, Training & Certification
                                     December 2016 - Present
                                     Paris Area, France


                                     Vade Secure
                                     Manager, Technical Publications & Training
                                     December 2016 - Present
                                     Paris Area, France


                                     Vade Secure
                                     Manager, Technical Publications & Training / Product Manager ISP/
                                     MSP
                                     December 2016 - Present
                                     Paris Area, France


                                     Cloudmark
                                     7 years

                                     Manager, Technical Publications
                                     November 2014 - December 2016 (2 years 2 months)
                                     Paris Area, France

                                     Currently working on building a DITA Continuous Integration Platform, and
                                     automating builds through Docker containers.


                                     Deliver technical documents to partners, customers, and internal resources for
                                     various lines of product, license, etc. on time.




                                                                         Page 1 of 4
Case 3:19-cv-04238-MMC Document 1-5 Filed 07/23/19 Page 3 of 5

                 Manage availability and verification of materials and prepare necessary
                 documents.


                 Mentor, coordinate and guide writers and editors, and authorize layouts of
                 documentation.


                 Mentor and supervise staff, and ensure supply and maintenance of resources
                 and equipment, as well as proper training to the various technical writing
                 technologies used in the company.


                 Coordinate with different departments to achieve end results, convey these
                 to management, and develop new documentation and distribution ideas and
                 thought processes.


                 Perform multiple drafting tasks such as writing, proofing, formatting and
                 maintain varied kinds of documentation for serving varied customers.


                 Ensure compliance with documentation needs through client and research
                 collaboration, assign resources and update management on projects.


                 Identify and apply new communication trends appropriately to business.

                 Engineering Product Coordinator / Sr Technical Writer
                 2010 - November 2014 (4 years 11 months)
                 Paris Area, France

                 As an engineering product coordinator, my roles are:
                 - BigData audit, propose and provide solutions for an efficient use of data, both
                 in terms of storage and usage, (MySQL, Redis, Couchbase)
                 - Design and Development of Real-Time Analytics platforms, for data analysis,
                 (i.e. real-time being a few seconds at most), based on NodeJS + Socket.IO,
                 REDIS, etc.
                 - Coordinating development teams and task distribution within the team (in
                 Paris and San Francisco),
                 - In charge of the "Credit d'Impots Recherche et Innovation" (CIR and CII) files
                 (french tax credit refund for research),
                 - In charge of developing, maintaining, and enhancing the User Interface (GUI)
                 for Messaging Security products, based on XML-XSL + jQuery.


                 As a Sr Technical Writer



                                                     Page 2 of 4
Case 3:19-cv-04238-MMC Document 1-5 Filed 07/23/19 Page 4 of 5

                 My contributions to the technical publications team were more engineering
                 oriented, more than writing:
                 - Audit, migration and unification of 2 distinct documentation systems (one
                 FrameMaker based, and one XML-XSL based) to DITA.
                 - Customization of a DITA-OT documentation environment;
                 - Automation of the continuous integration system for the DITA-OT builds.


                 Bizanga
                 Senior Technical Writer
                 September 2008 - February 2010 (1 year 6 months)
                 Bizanga was purchased by Cloudmark in 2010. (See current position)


                 Prismadoc / Sherpa-doc
                 Documentation Engineer
                 April 2003 - September 2008 (5 years 6 months)
                 I established as a contractor in early 2003.


                 - English/French technical writing,
                 - numerous consultant missions, in charge of providing documentation
                 migration solutions, team organization, recruiting.
                 - Migration of documentation systems to long-lasting solutions,
                 - Single-sourcing counsel,
                 - B.O.X. project (see below)


                 Specialties:Technical Writing, Documentation Engineering, Word to XML
                 migration, XML writing methods and publication


                 Université Paris 7, Master CDMM
                 Teacher
                 2001 - 2008 (8 years)
                 In charge of various training to the Technical Communication Master's Degree:


                 - XML, XSL, XSL-FO
                 - XHTML, CSS
                 - Rendering and Publication Tools (RoboHelp, Framemaker, XSL bindings,
                 etc.)


                 Laboratoires Pierre Fabre
                 Project Manager
                 February 2004 - September 2006 (2 years 8 months)

                                                       Page 3 of 4
Case 3:19-cv-04238-MMC Document 1-5 Filed 07/23/19 Page 5 of 5

                 For Pierre Fabre Laboratories, I was in charge of the development of a specific
                 XML writing tool for Clinical Study Protocols. I lead the project and conducted
                 two developpers (for MySQL databses), and partipated in the ergonomy and
                 design development phasis in PHP. This project was very successfull and was
                 later on migrated to a J2EE based application to suit the new architecture;
                 Pierre Fabre Laboratories decided to give me the role of project manager for
                 this migration as well.


                 62avenue
                 Project manager
                 2002 - 2003 (2 years)
                 In charge of multimedia and websites projects for French public services
                 (Ministère de l'Economie et des Finances), website design and maintenance.


                 GIEAU
                 Technical Writer
                 2001 - 2003 (3 years)
                 In charge of authoring help contents and automate source conversion.
                 Also created multimedia content, like interactive application demos.




                 Education
                 Université Denis Diderot (Paris VII)
                 DESS (Professional master's degree), Rédaction Technique Multilingue
                 Informatisée · (2001 - 2003)


                 Université Denis Diderot (Paris VII)
                 Master's degree in Translation and Contrastive Linguistics, Translation,
                 American English, Contrastive Linguistics · (2000 - 2001)


                 Roosevelt High School, Minneapolis, MN, USA
                 Graduation · (1996 - 1997)


                 Lycee la Tour des Dames
                 Baccalaureat S Maths, Science-specialized french graduate · (1995 - 1996)




                                                    Page 4 of 4
